Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 17 is directed to an electronic device and recites “An electronic device comprising: … a memory electrically connected to the processor and configured to store at least one instruction performed in the processor or parameters of a machine learning based first learning model; … wherein the processor is configured to: apply context information to the machine learning based first learning model”. The claim recites “or” to describe the memory storing “instruction performed in the processor” or “parameters of a machine learning based first learning model” which renders the claim indefinite. The issue is persons of ordinary skill in the art is not able to understand how to apply context information to “the machine learning based first learning model” if the memory only stores instruction performed in the processor. Therefore, the claim is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claim 18-23 are rejected because they depend upon independent claim 17.

Claim 24 is directed to an electronic device and recites “An electronic device, comprising: … a memory electrically connected to the processor and configured to store at least one instruction performed in the processor or parameters of a machine learning based first learning model;  … wherein the processor is configured to: apply context information to the machine learning based first learning model”. The claim recites “or” to describe the memory storing “instruction performed in the processor” or “parameters of a machine learning based first learning model” which renders the claim indefinite. The issue is persons of ordinary skill in the art is not able to understand how to apply context information to “the machine learning based first learning model” if the memory only stores instruction performed in the processor.
Further, the claim recites “at least one sensor configured to sense physical information”. Thus, the electronic device includes at least one sensor to sense physical information. In additional, the claim recites “apply context information to the machine learning based first learning model in response to a user input received from another device through a network, the context information including at least one of environmental information, which is collected through the sensor or the network, or usage information generated by use of the electronic device”. Thus, the processor of the electronic device applies context information to the machine learning in response to a user input from another device through a network and the context information including environmental information, which is collected through the senor. However, “the sensor” is undefined for another device. Or, the processor of the electronic device applies context information to the machine learning in response to a user input from another device through a network and the context information including usage information generated by use of the electronic device. However, “use of the electronic device” is not corresponding to “another device”. The issue is persons of ordinary skill in the art is not able to understand what electronic device applicant is intending to encompass. Therefore, the claim is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claim 25 is rejected because they depend upon independent claim 24.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, 14-17, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (U.S. Patent No. 9, 658, 738 B1) in view of Miloseski et al (U.S. Patent Application Publication 2019/0014205 A1).

	Regarding claim 1, Park discloses a method performed by an electronic device (Col 10, lines 58-61, FIG. 6 illustrates an example framework 600 for performing context monitoring, icon management, item management and/or item recommendation on the electronic device 100, as shown in FIG. 1), the method comprising: 
applying context information to a Col 12, lines 56-59, the context monitoring module 602 may include a context recognition model 636, which may be a trained statistical model that receives context-indicative information 616 from sensors 620) in response to a user input (Col 10, lines 66-67 to Col 11, lines 1, the context monitoring module 602 may receive user input 604 through one or more input output (I/O) devices 606; Col 11, lines 9-30, the context monitoring module 602 may receive an access history 610 by a user; Col 11, lines 47-67, the context monitoring module 602 may also, or alternatively, receive context-indicative information 616 from one or more sensors 620 on the device 100 based on an activity of the user), the context information including at least one of environmental information, which is collected through a sensor of the electronic device (Col 13, lines 16-32, the electronic device 100 may use any combination of the inputs from the multiple different sensors 620 and sources 618 for detecting a current context of the device 100 … For instance, the accelerometers may provide sensor information that is indicative of a pattern of movement corresponding to walking or running. The device 100 may then activate the GPS device 622 to obtain additional information … The context recognition model 636 may take all the received context-indicative information 616 from the sensors 620 and sources 618, and may apply the model 636 to the received information) or a network, or usage information generated by use of the electronic device (Col 11, lines 31-46,  the context monitoring module 602 may receive or may access device settings 612 that may specify one or more settings, such as user preferences for when the device 100 can move icons, how much of the first page includes device-managed icons, when the device 100 is permitted to delete applications or content items, and so forth. Furthermore, the context monitoring module 602 may identify one or more active applications 614 that are currently active or executing on the device 100, such as being used currently by a user of the device 100, or currently displaying an interface on the display 102, which may provide an indication of a current use of the device or an activity of the user); 
displaying, on a display, a first shortcut related to an application determined (Col 13, lines 30-35, for instance, the context information 638 may indicate any of a current location of the user, a current activity of the user, a time and day of the week, or the like. The management module 640 may receive the context information 638 from the context recognition model 636, and may apply one or more rules 644 to determine how to apply the context information 638. For instance, the management module 640 may select one or more icons 646 based on the context information 638 to move into the designated device-managed icon area (e.g., area 120, 406, 502, 504 directory 202, as discussed above … Col 2, lines 10-15, the icons may be graphical elements, logos, shortcuts or other graphical representations of applications, content items, or the like, that are accessible on the electronic device by selection of a respective icon via the user interface. Thus, a first shortcut related to an application is added and displayed in the designated device-managed icon area, as shown in FIG. 1, area 120) on a basis of a result of applying the context information to the Col 13, lines 30-35, the context recognition model 636 may take all the received context-indicative information 616 from the sensors 620 and sources 618, and may apply the model 636 to the received information to provide context information 638 to at least one of a management module 640 or a recommendation module 642); and 
displaying, on the display, a second shortcut related to a preset application (Col 5, lines 43-58, the example of FIG. 1 may represent a home page or first page 124 of the interface 114. For example, the first page 124 may be the first page presented to the user when the user turns on, activates, awakens, or logs in to the electronic device 100; Col 6, lines 4-13, the interface 114 includes a third group 132 of icons in a third area 134 of the interface 114. The third group 132 includes icons 116-1 through 116-4, which may be icons that the user does not wish to have removed from the first page 124. As one example, the user may control the size of the device-managed designated icon area 120 so that certain icons 116-1 through 116-4 are not included with the icons 116-5 through 116-16 that are movable in and out of the area 120 by the electronic device 100; Col 4, lines 42-46, the display 102 may present a user interface 114 that includes a plurality of icons or icons 116. For example, each icon 116 may represent an application, a content item, or other item accessible on the electronic device 100. Thus, icon 116-1 is a second shortcut related to a preset application when the user turns on the electronic device 100).
Park discloses a context recognition model may be a trained statistical mode. However, “context recognition model” taught by Park does not specifically disclose
a machine learning based first learning model.
	In the similar field of endeavor, Miloseski discloses (Paragraph [0030], FIG. 1 shows a system 100, mobile computing devices 115, an action platform server 110, and a plurality of web servers 101; paragraph [0034], the action platform application 103b implemented on the mobile computing device 115; paragraph [0041], the action platform application 103b on the mobile computing device 115 could include software and/or logic for archiving a history of user interactions with one or more applications loaded on the mobile computing device 115, for example on a daily basis, determining actionable items associated with the one or more applications, for example commonly accessed functionalities, building an action library including a plurality of actionable items of the one or more applications, tailoring the actionable items and surfacing the tailored actionable items in the user experience of the mobile computing device 115 on-the-go based on context; paragraph [0042], FIG. 2A shows a computing device 200 including an action platform application 103; paragraph [0062], the context determiner 208 may include software and/or logic to provide the functionality for receiving the processed data from the processing engine 206 and determining a context in the processed data … The context determiner 208 sends information including the determined context to the action recommender 210) a machine learning based first learning model (Paragraph [0064], FIG. 2B shows that an action recommender 210 includes an action model generator 302, a launcher action generator 304, a notification action generator 306, a contextual action generator 308, and an action resolver 310; paragraph [0065], the action model generator 302 receives a training dataset including classified, labeled features suitable for training a machine learning model … generates one or more action models based on the training dataset … the components 304, 306, and 308 may use the one or more action models to surface actionable items from the action library 224. The action model may receive as input the contextual state of the mobile computing device 115 and generate a list of actionable items as described herein).
	Park and Miloseski are analogous art because both pertain to utilize the method for processing the context information to identify the accessible item. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of Miloseski, and applying the action recommender taught by Miloseski to have a machine learning model in the context monitoring module; apply the learning model to the input context information in order to provide the result for identifying and displaying an icon related to an application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of Miloseski to obtain the invention as specified in claim.

	Regarding claim 2, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 1).
However, Park does not specifically disclose wherein the first learning model is a learning model trained using training data in which a user selected application or a user selected application function is configured as a label under a condition of specific context information.         
	In the similar field of endeavor, Miloseski discloses wherein the first learning model is a learning model trained using training data in which a user selected application or a user selected application function is configured as a label under a condition of specific context information (FIG. 2B; paragraph [0065], the action model generator 302 receives a training dataset including classified, labeled features suitable for training a machine learning model. The training dataset may correspond to a particular demographic group to which the user of the mobile computing device 115 belongs. The training dataset includes context signals as features and an actionable item as the label. The action model generator 302 generates one or more action models based on the training dataset; paragraph [0060], the action library curator 204 classifies a category of the actionable item. For example, the action library curator 204 identifies actionable items for one or more social networking applications and groups the identified actionable items under a ‘social’ category. In some embodiments, the action library curator 204 parses the archive data 222 in the data storage 222, identifies the one or more applications and parameters associated with the interaction data, and builds the action library 224 based on the interaction data in the archive data 222 as described above).         
	Park and Miloseski are analogous art because both pertain to utilize the method for processing the context information to identify the accessible item. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of Miloseski, and applying the action recommender taught by Miloseski to have a machine learning model in the context monitoring module and train the learning model using the training dataset, then apply the learning model to the input context information in order to provide the result for identifying and displaying an icon related to an application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of Miloseski to obtain the invention as specified in claim.

	Regarding claim 3, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 1), and Park further disclose
wherein the usage information comprises at least one of call list information, message information, schedule information, application usage information (FIG. 6; Col 11, lines 31-46,  the context monitoring module 602 may receive or may access device settings 612 that may specify one or more settings, such as user preferences for when the device 100 can move icons, how much of the first page includes device-managed icons, when the device 100 is permitted to delete applications or content items, and so forth. Furthermore, the context monitoring module 602 may identify one or more active applications 614 that are currently active or executing on the device 100, such as being used currently by a user of the device 100, or currently displaying an interface on the display 102, which may provide an indication of a current use of the device or an activity of the user), network usage information, or internet usage information.

Regarding claim 11, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 1), and Park further disclose wherein the context information further comprises at least one of environmental information, which is collected (FIG. 6; Col 12, lines 56-67, the context monitoring module 602 may include a context recognition model 636, which may be a trained statistical model that receives context-indicative information 616 from communication interface 630, and that determines a context, such as a location, activity, or the like. For example, the context recognition model 636 may determine an activity of the user of the device 100) through a sensor of another device or the network (Col 12, lines 14-32, the communication interfaces 630 can indicate a physical location of the electronic device 100 … In addition, the communication interfaces 630 may communicate with network resources, such as search engines, an online store, a network-accessible catalog and so forth, such as to enable making recommendations, as discussed below), or usage information generated by the use of the another device.

	Regarding claim 14, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 1), and Park discloses further comprising: before the displaying of the first shortcut and the displaying of the second shortcut (FIG. 1; Col 5, lines 43-47, the user turns on, activates, awakens, or logs in to the electronic device 100), checking an application running on the electronic device (Col 5, lines 43-58, the example of FIG. 1 may represent a home page or first page 124 of the interface 114. For example, the first page 124 may be the first page presented to the user when the user turns on, activates, awakens, or logs in to the electronic device 100 … the icons 116-1 through 116-16 that are presented in the first page 124), wherein the second shortcut is a shortcut preset to be associated with the running application (Col 6, lines 4-13, the interface 114 includes a third group 132 of icons in a third area 134 of the interface 114. The third group 132 includes icons 116-1 through 116-4, which may be icons that the user does not wish to have removed from the first page 124. As one example, the user may control the size of the device-managed designated icon area 120 so that certain icons 116-1 through 116-4 are not included with the icons 116-5 through 116-16 that are movable in and out of the area 120 by the electronic device 100; Col 4, lines 42-46, the display 102 may present a user interface 114 that includes a plurality of icons or icons 116. For example, each icon 116 may represent an application, a content item, or other item accessible on the electronic device 100. Thus, icon 116-1 is a second shortcut related to a preset application when the user turns on the electronic device 100).  

	Regarding claim 15, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 14), and Park further disclose wherein the second shortcut is a shortcut to a function provided by the running application (FIG. 1; Col 4, lines 42-46, the display 102 may present a user interface 114 that includes a plurality of icons or icons 116. For example, each icon 116 may represent an application, a content item, or other item accessible on the electronic device 100) or a function provided by another application.

	Regarding claim 16, Park discloses a computer program product comprising a non-transitory machine readable medium having a computer readable program stored (Col 8, lines 22-28, FIG. 8 illustrates select example components of the electronic device 100 (as shown in FIG. 1) … the electronic device 100 includes, or accesses, components such as at least one control logic circuit, central processing unit, or processor 802 and one or more computer-readable media 804) therein, wherein the computer readable program, when executed by a computing device (Col 8, lines 56-58, the computer-readable media 804 may be used to store and maintain any number of functional components that are executable by the processor 802), causes the computing device (Col 10, lines 58-61, FIG. 6 illustrates an example framework 600 for performing context monitoring, icon management, item management and/or item recommendation on the electronic device 100) to: 
apply context information to a Col 12, lines 56-59, the context monitoring module 602 may include a context recognition model 636, which may be a trained statistical model that receives context-indicative information 616 from sensors 620) in response to a user input (Col 10, lines 66-67 to Col 11, lines 1, the context monitoring module 602 may receive user input 604 through one or more input output (I/O) devices 606; Col 11, lines 9-30, the context monitoring module 602 may receive an access history 610 by a user; Col 11, lines 47-67, the context monitoring module 602 may also, or alternatively, receive context-indicative information 616 from one or more sensors 620 on the device 100 based on an activity of the user), the context information including at least one of environmental Attorney Docket No. 3130-317254 information, which is collected through a sensor of the electronic device (Col 13, lines 16-32, the electronic device 100 may use any combination of the inputs from the multiple different sensors 620 and sources 618 for detecting a current context of the device 100 … For instance, the accelerometers may provide sensor information that is indicative of a pattern of movement corresponding to walking or running. The device 100 may then activate the GPS device 622 to obtain additional information … The context recognition model 636 may take all the received context-indicative information 616 from the sensors 620 and sources 618, and may apply the model 636 to the received information) or a network, or usage information generated by use of the electronic device (Col 11, lines 31-46,  the context monitoring module 602 may receive or may access device settings 612 that may specify one or more settings, such as user preferences for when the device 100 can move icons, how much of the first page includes device-managed icons, when the device 100 is permitted to delete applications or content items, and so forth. Furthermore, the context monitoring module 602 may identify one or more active applications 614 that are currently active or executing on the device 100, such as being used currently by a user of the device 100, or currently displaying an interface on the display 102, which may provide an indication of a current use of the device or an activity of the user); 
display, on a display, a first shortcut related to an application determined (Col 13, lines 30-35, for instance, the context information 638 may indicate any of a current location of the user, a current activity of the user, a time and day of the week, or the like. The management module 640 may receive the context information 638 from the context recognition model 636, and may apply one or more rules 644 to determine how to apply the context information 638. For instance, the management module 640 may select one or more icons 646 based on the context information 638 to move into the designated device-managed icon area (e.g., area 120, 406, 502, 504 directory 202, as discussed above … Col 2, lines 10-15, the icons may be graphical elements, logos, shortcuts or other graphical representations of applications, content items, or the like, that are accessible on the electronic device by selection of a respective icon via the user interface. Thus, a first shortcut related to an application is added and displayed in the designated device-managed icon area, as shown in FIG. 1, area 120) on a basis of a result of applying the context information to the Col 13, lines 30-35, the context recognition model 636 may take all the received context-indicative information 616 from the sensors 620 and sources 618, and may apply the model 636 to the received information to provide context information 638 to at least one of a management module 640 or a recommendation module 642); and 
display, on the display, a second shortcut related to a preset application (Col 5, lines 43-58, the example of FIG. 1 may represent a home page or first page 124 of the interface 114. For example, the first page 124 may be the first page presented to the user when the user turns on, activates, awakens, or logs in to the electronic device 100; Col 6, lines 4-13, the interface 114 includes a third group 132 of icons in a third area 134 of the interface 114. The third group 132 includes icons 116-1 through 116-4, which may be icons that the user does not wish to have removed from the first page 124. As one example, the user may control the size of the device-managed designated icon area 120 so that certain icons 116-1 through 116-4 are not included with the icons 116-5 through 116-16 that are movable in and out of the area 120 by the electronic device 100; Col 4, lines 42-46, the display 102 may present a user interface 114 that includes a plurality of icons or icons 116. For example, each icon 116 may represent an application, a content item, or other item accessible on the electronic device 100. Thus, icon 116-1 is a second shortcut related to a preset application when the user turns on the electronic device 100).  
Park discloses a context recognition model may be a trained statistical mode. However, “context recognition model” taught by Park does not specifically disclose a machine learning based first learning model.
	In the similar field of endeavor, Miloseski discloses (Paragraph [0030], FIG. 1 shows a system 100, mobile computing devices 115, an action platform server 110, and a plurality of web servers 101; paragraph [0034], the action platform application 103b implemented on the mobile computing device 115; paragraph [0041], the action platform application 103b on the mobile computing device 115 could include software and/or logic for archiving a history of user interactions with one or more applications loaded on the mobile computing device 115, for example on a daily basis, determining actionable items associated with the one or more applications, for example commonly accessed functionalities, building an action library including a plurality of actionable items of the one or more applications, tailoring the actionable items and surfacing the tailored actionable items in the user experience of the mobile computing device 115 on-the-go based on context; paragraph [0042], FIG. 2A shows a computing device 200 including an action platform application 103; paragraph [0062], the context determiner 208 may include software and/or logic to provide the functionality for receiving the processed data from the processing engine 206 and determining a context in the processed data … The context determiner 208 sends information including the determined context to the action recommender 210) a machine learning based first learning model (Paragraph [0064], FIG. 2B shows that an action recommender 210 includes an action model generator 302, a launcher action generator 304, a notification action generator 306, a contextual action generator 308, and an action resolver 310; paragraph [0065], the action model generator 302 receives a training dataset including classified, labeled features suitable for training a machine learning model … generates one or more action models based on the training dataset … the components 304, 306, and 308 may use the one or more action models to surface actionable items from the action library 224. The action model may receive as input the contextual state of the mobile computing device 115 and generate a list of actionable items as described herein).
	Park and Miloseski are analogous art because both pertain to utilize the method for processing the context information to identify the accessible item. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of Miloseski, and applying the action recommender taught by Miloseski to have a machine learning model in the context monitoring module; apply the learning model to the input context information in order to provide the result for identifying and displaying an icon related to an application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of Miloseski to obtain the invention as specified in claim.

	Regarding claim 17, Park discloses an electronic device (FIG. 1, the electronic device 100) comprising: 
a processor (Col 8, lines 22-28, FIG. 8 illustrates select example components of the electronic device 100 (as shown in FIG. 1) … the electronic device 100 includes, or accesses, components such as at least one control logic circuit, central processing unit, or processor 802); 
a memory (Col 8, lines 22-28, one or more computer-readable media 804) electrically connected to the processor and configured to store at least one instruction performed in the processor (Col 8, lines 56-58, the computer-readable media 804 may be used to store and maintain any number of functional components that are executable by the processor 802) or parameters of a machine learning based first learning model; 
at least one sensor configured to sense physical information (Col 10, lines 58-61, FIG. 6 illustrates an example framework 600 for performing context monitoring, icon management, item management and/or item recommendation on the electronic device 100; Col 20, lines 4-18, the electronic device 100 may include various types of sensors, which may include the one or more accelerometers 624, the compass 626, the pressure sensor 627, the microphone 628, the ambient light sensor 629, the GPS device 622, the proximity sensor 631, the gyroscope 633 and one or more cameras 632; Col 12, lines 43-55,  the ambient light sensor 629 may determine a light level of an environment surrounding the device 100); 
a display configured to display a user interface (Col 4, lines 42-51, the display 102 may present a user interface 114 that includes a plurality of icons or icons 116), wherein the processor is configured (Col 8, lines 56-58, the computer-readable media 804 may be used to store and maintain any number of functional components that are executable by the processor 802) to: 
apply context information to the Col 12, lines 56-59, the context monitoring module 602 may include a context recognition model 636, which may be a trained statistical model that receives context-indicative information 616 from sensors 620) in response to a user input (Col 10, lines 66-67 to Col 11, lines 1, the context monitoring module 602 may receive user input 604 through one or more input output (I/O) devices 606; Col 11, lines 9-30, the context monitoring module 602 may receive an access history 610 by a user; Col 11, lines 47-67, the context monitoring module 602 may also, or alternatively, receive context-indicative information 616 from one or more sensors 620 on the device 100 based on an activity of the user), the context information including at least one of environmental information, which is collected through the sensor (Col 13, lines 16-32, the electronic device 100 may use any combination of the inputs from the multiple different sensors 620 and sources 618 for detecting a current context of the device 100 … For instance, the accelerometers may provide sensor information that is indicative of a pattern of movement corresponding to walking or running. The device 100 may then activate the GPS device 622 to obtain additional information … The context recognition model 636 may take all the received context-indicative information 616 from the sensors 620 and sources 618, and may apply the model 636 to the received information) or a network, or usage information generated by use of the electronic device (Col 11, lines 31-46,  the context monitoring module 602 may receive or may access device settings 612 that may specify one or more settings, such as user preferences for when the device 100 can move icons, how much of the first page includes device-managed icons, when the device 100 is permitted to delete applications or content items, and so forth. Furthermore, the context monitoring module 602 may identify one or more active applications 614 that are currently active or executing on the device 100, such as being used currently by a user of the device 100, or currently displaying an interface on the display 102, which may provide an indication of a current use of the device or an activity of the user); 
cause the display to display a first shortcut related to an application determined Col 13, lines 30-35, for instance, the context information 638 may indicate any of a current location of the user, a current activity of the user, a time and day of the week, or the like. The management module 640 may receive the context information 638 from the context recognition model 636, and may apply one or more rules 644 to determine how to apply the context information 638. For instance, the management module 640 may select one or more icons 646 based on the context information 638 to move into the designated device-managed icon area (e.g., area 120, 406, 502, 504 directory 202, as discussed above … Col 2, lines 10-15, the icons may be graphical elements, logos, shortcuts or other graphical representations of applications, content items, or the like, that are accessible on the electronic device by selection of a respective icon via the user interface. Thus, a first shortcut related to an application is added and displayed in the designated device-managed icon area, as shown in FIG. 1, area 120) on a basis of a result of applying the context information to the Col 13, lines 30-35, the context recognition model 636 may take all the received context-indicative information 616 from the sensors 620 and sources 618, and may apply the model 636 to the received information to provide context information 638 to at least one of a management module 640 or a recommendation module 642); and 
cause the display to display a second shortcut related to a preset application (Col 5, lines 43-58, the example of FIG. 1 may represent a home page or first page 124 of the interface 114. For example, the first page 124 may be the first page presented to the user when the user turns on, activates, awakens, or logs in to the electronic device 100; Col 6, lines 4-13, the interface 114 includes a third group 132 of icons in a third area 134 of the interface 114. The third group 132 includes icons 116-1 through 116-4, which may be icons that the user does not wish to have removed from the first page 124. As one example, the user may control the size of the device-managed designated icon area 120 so that certain icons 116-1 through 116-4 are not included with the icons 116-5 through 116-16 that are movable in and out of the area 120 by the electronic device 100; Col 4, lines 42-46, the display 102 may present a user interface 114 that includes a plurality of icons or icons 116. For example, each icon 116 may represent an application, a content item, or other item accessible on the electronic device 100. Thus, icon 116-1 is a second shortcut related to a preset application when the user turns on the electronic device 100).
Park discloses a context recognition model may be a trained statistical mode. However, “context recognition model” taught by Park does not specifically disclose
a machine learning based first learning model.
	In the similar field of endeavor, Miloseski discloses (Paragraph [0030], FIG. 1 shows a system 100, mobile computing devices 115, an action platform server 110, and a plurality of web servers 101; paragraph [0034], the action platform application 103b implemented on the mobile computing device 115; paragraph [0041], the action platform application 103b on the mobile computing device 115 could include software and/or logic for archiving a history of user interactions with one or more applications loaded on the mobile computing device 115, for example on a daily basis, determining actionable items associated with the one or more applications, for example commonly accessed functionalities, building an action library including a plurality of actionable items of the one or more applications, tailoring the actionable items and surfacing the tailored actionable items in the user experience of the mobile computing device 115 on-the-go based on context; paragraph [0042], FIG. 2A shows a computing device 200 including an action platform application 103; paragraph [0062], the context determiner 208 may include software and/or logic to provide the functionality for receiving the processed data from the processing engine 206 and determining a context in the processed data … The context determiner 208 sends information including the determined context to the action recommender 210) a machine learning based first learning model (Paragraph [0064], FIG. 2B shows that an action recommender 210 includes an action model generator 302, a launcher action generator 304, a notification action generator 306, a contextual action generator 308, and an action resolver 310; paragraph [0065], the action model generator 302 receives a training dataset including classified, labeled features suitable for training a machine learning model … generates one or more action models based on the training dataset … the components 304, 306, and 308 may use the one or more action models to surface actionable items from the action library 224. The action model may receive as input the contextual state of the mobile computing device 115 and generate a list of actionable items as described herein).
	Park and Miloseski are analogous art because both pertain to utilize the method for processing the context information to identify the accessible item. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of Miloseski, and applying the action recommender taught by Miloseski to have a machine learning model in the context monitoring module; apply the learning model to the input context information in order to provide the result for identifying and displaying an icon related to an application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of Miloseski to obtain the invention as specified in claim.

	Regarding claim 22, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 17), and Park further disclose wherein the processor is further configured to: 
check an application running on the electronic device (Col 5, lines 43-58, the example of FIG. 1 may represent a home page or first page 124 of the interface 114. For example, the first page 124 may be the first page presented to the user when the user turns on, activates, awakens, or logs in to the electronic device 100 …the icons 116-1 through 116-16 that are presented in the first page 124); and 
cause the display to display a shortcut preset (Col 5, lines 32-42, a first group 118 of icons included in a first icon area 120 of the interface 114 indicated by a dashed line 122 includes icon 116-5 through 116-16 …the area 120 is a frequency of use area) to be associated with the running application as the second shortcut (FIG. 6; Col 14, lines 1-15, the management module 640 may refer to the access history 610 to determine which of the items 648 the user has accessed most frequently under the same or similar context. For instance if the access history 610 shows that the user has frequently accessed a particular news application in the mornings during weekdays while located at the office, the management module 640 may automatically move this particular news application icon into the designated icon area each weekday morning. Thus, icon of the first icon area 120 is associated with the running application as the second icon corresponding to the frequently accessed a particular news application when the user turns on the electronic device in the morning).    

	Regarding claim 24, Park discloses an electronic device (FIG. 7; Remote Computing Device 702), comprising: 
a processor (Processor 706);  Attorney Docket No. 3130-3172 56
a memory (computer readable media 708) electrically connected to the processor and configured to store at least one instruction performed in the processor (Col 16, lines 15-24, the processor 706 can be configured to fetch and execute computer-readable instructions stored in the computer-readable media 708 or other computer-readable media) or 
wherein the processor is configured to: 
apply context information to the Col 16, lines 59-67, the remote computing device 702 may include a context recognition model 712 which may receive the context-indicative 
information 616 and determine context information 714; Col 17, lines 37-41, since the context recognition model 712 is maintained on a remote server in this example, this model 712 may be trained and updated on the remote computing device 702 without having to update the context recognition model on each individual electronic device 100) in response to a user input received from another device (Col 16, lines 59-67, the electronic device 100 may send context-indicative information 616 to the remote computing device 702 over the network(s) 704) through a network (Col 16, lines 42-45, the communication interface(s) 710 may include one or more interfaces and hardware components for enabling communication with various other devices, such as the electronic device 100, over the network(s) 704), the context information including at least one of environmental information, which is collected through the sensor (Col 16, lines 61-67 to Col 17, lines 1-3, the electronic device 100 may send context-indicative information 616 to the remote computing device 702 over the network(s) 704, such as from sensors 620 (which may include the GPS device 622, accelerometer(s) 624, compass 626, microphone 628, camera(s) 632, and various other sensors included in the electronic device 100) and sources 618 (which may include I/O devices 606, access history 610, device settings 612 and active applications 614)) or the network, or usage information generated by use of the electronic device; 
cause the another device to display a first shortcut related to an application determined (Col 13, lines 30-35, for instance, the context information 638 may indicate any of a current location of the user, a current activity of the user, a time and day of the week, or the like. The management module 640 may receive the context information 638 from the context recognition model 636, and may apply one or more rules 644 to determine how to apply the context information 638. For instance, the management module 640 may select one or more icons 646 based on the context information 638 to move into the designated device-managed icon area (e.g., area 120, 406, 502, 504 directory 202, as discussed above … Col 2, lines 10-15, the icons may be graphical elements, logos, shortcuts or other graphical representations of applications, content items, or the like, that are accessible on the electronic device by selection of a respective icon via the user interface. Thus, a first shortcut related to an application is added and displayed in the designated device-managed icon area, as shown in FIG. 1, area 120) on a basis of a result of applying the context information to the Col 17, lines 3-5, the remote computing device 702 may then send back context information 714 to the electronic device 100 for use by the management module 640); 
cause the another device to display a second shortcut related to a preset application (Col 5, lines 43-58, the example of FIG. 1 may represent a home page or first page 124 of the interface 114. For example, the first page 124 may be the first page presented to the user when the user turns on, activates, awakens, or logs in to the electronic device 100; Col 6, lines 4-13, the interface 114 includes a third group 132 of icons in a third area 134 of the interface 114. The third group 132 includes icons 116-1 through 116-4, which may be icons that the user does not wish to have removed from the first page 124. As one example, the user may control the size of the device-managed designated icon area 120 so that certain icons 116-1 through 116-4 are not included with the icons 116-5 through 116-16 that are movable in and out of the area 120 by the electronic device 100; Col 4, lines 42-46, the display 102 may present a user interface 114 that includes a plurality of icons or icons 116. For example, each icon 116 may represent an application, a content item, or other item accessible on the electronic device 100. Thus, icon 116-1 is a second shortcut related to a preset application when the user turns on the electronic device 100).
Park discloses a context recognition model may be a trained statistical mode. However, “context recognition model” taught by Park does not specifically disclose
a machine learning based first learning model;
at least one sensor configured to sense physical information.
In the similar field of endeavor, Miloseski discloses (Paragraph [0030], FIG. 1 shows a system 100, mobile computing devices 115, an action platform server 110, and a plurality of web servers 101; paragraph [0034], the action platform application 103b implemented on the mobile computing device 115; paragraph [0041], the action platform application 103b on the mobile computing device 115 could include software and/or logic for archiving a history of user interactions with one or more applications loaded on the mobile computing device 115, for example on a daily basis, determining actionable items associated with the one or more applications, for example commonly accessed functionalities, building an action library including a plurality of actionable items of the one or more applications, tailoring the actionable items and surfacing the tailored actionable items in the user experience of the mobile computing device 115 on-the-go based on context; paragraph [0042], FIG. 2A shows a computing device 200 including an action platform application 103; paragraph [0062], the context determiner 208 may include software and/or logic to provide the functionality for receiving the processed data from the processing engine 206 and determining a context in the processed data … The context determiner 208 sends information including the determined context to the action recommender 210) a machine learning based first learning model (Paragraph [0064], FIG. 2B shows that an action recommender 210 includes an action model generator 302, a launcher action generator 304, a notification action generator 306, a contextual action generator 308, and an action resolver 310; paragraph [0065], the action model generator 302 receives a training dataset including classified, labeled features suitable for training a machine learning model … generates one or more action models based on the training dataset … the components 304, 306, and 308 may use the one or more action models to surface actionable items from the action library 224. The action model may receive as input the contextual state of the mobile computing device 115 and generate a list of actionable items as described herein);
at least one sensor configured to sense physical information (Paragraph [0042], FIG. 2A shows a computing device 200 may be representative of the mobile computing device 115, the action platform server 110, the web server 101 or a combination of the mobile computing device 115, the web server 101 and the action platform server 110; computing device 200 includes sensor(s) 249; paragraph [0053], the image sensor(s) 249 can capture images of surrounding environments within their sensor range).
Park and Miloseski are analogous art because both pertain to utilize the method for processing the context information to identify the accessible item. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of Miloseski, and applying the action recommender and sensor device taught by Miloseski to have a machine learning model in the context monitoring module and sensor for capturing images of surrounding environments; apply the learning model to the input context information in order to provide the result for identifying and displaying an icon related to an application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of Miloseski to obtain the invention as specified in claim.

	Regarding claim 25, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 24), and Park further disclose wherein the second shortcut displayed on the another device is associated with an application preset in relation to the another device (Col 5, lines 43-58, the example of FIG. 1 may represent a home page or first page 124 of the interface 114. For example, the first page 124 may be the first page presented to the user when the user turns on, activates, awakens, or logs in to the electronic device 100 … the icons 116-1 through 116-16 that are presented in the first page 124; Col 6, lines 4-13, the interface 114 includes a third group 132 of icons in a third area 134 of the interface 114. The third group 132 includes icons 116-1 through 116-4, which may be icons that the user does not wish to have removed from the first page 124. As one example, the user may control the size of the device-managed designated icon area 120 so that certain icons 116-1 through 116-4 are not included with the icons 116-5 through 116-16 that are movable in and out of the area 120 by the electronic device 100; Col 4, lines 42-46, the display 102 may present a user interface 114 that includes a plurality of icons or icons 116. For example, each icon 116 may represent an application, a content item, or other item accessible on the electronic device 100. Thus, icon 116-1 is a second shortcut related to a preset application when the user turns on the electronic device 100)).

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (U.S. Patent No. 9, 658, 738 B1) in view of Miloseski et al (U.S. Patent Application Publication 2019/0014205 A1) in view of YOO et al (U.S. Patent Application Publication 2020/0193161 A1).

	Regarding claim 4, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 1).
However, Park does not specifically disclose further comprising: before receiving of the user input, 
receiving a second learning model from a first server device; 
generating and storing context information; and 
training the second learning model using training data in which a user selected application or a user selected application function is configured as a label under the condition of the stored context information to generate the first learning model.
In the similar field of endeavor, Miloseski discloses further comprising: before receiving of the user input, 
generating and storing context information (FIG. 2A; paragraph [0059], the archiver 202 may include software and/or logic to provide the functionality for determining and archiving interaction of users with one or more applications on the mobile computing device 115. In some embodiments, the archiver 202 determines a frequency of user accessing one or more applications in an application launcher of the mobile computing device 115. For example, the archiver 202 determines a number of times a user launched a messaging application in a day, week, month, etc. … the archiver 202 stores the interaction data of users with one or more applications in the archive data 222 of the data storage 243); and 
training the second learning model using training data (FIG. 2B; paragraph [0065], the action model generator 302 may use one or more machine learning models to create and train the one or more action models on the training data) in which a user selected application or a user selected application function is configured as a label under the condition of the stored context information to generate the first learning model (paragraph [0065], the action model generator 302 receives a training dataset including classified, labeled features suitable for training a machine learning model. The training dataset may correspond to a particular demographic group to which the user of the mobile computing device 115 
belongs. The training dataset includes context signals as features and an actionable item as the label. The action model generator 302 generates one or more action models based on the training dataset; paragraph [0060], the action library curator 204 classifies a category of the actionable item. For example, the action library curator 204 identifies actionable items for one or more social networking applications and groups the identified actionable items under a ‘social’ category. In some embodiments, the action library curator 204 parses the archive data 222 in the data storage 222, identifies the one or more applications and parameters associated with the interaction data, and builds the action library 224 based on the interaction data in the archive data 222 as described above).
Park and Miloseski are analogous art because both pertain to utilize the method for processing the context information to identify the accessible item. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of Miloseski, and applying the action recommender taught by Miloseski to have a machine learning model in the context monitoring module and train the learning model using the training dataset, then apply the learning model to the input context information in order to provide the result for identifying and displaying an icon related to an application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of Miloseski to obtain the invention as specified in claim.
However, the combination of Park in view of Miloseski does not specifically disclose receiving a second learning model from a first server device. 
In the similar field of endeavor, YOO discloses (Paragraph [0002], the disclosure relates to an electronic apparatus and a controlling method thereof and for example, to an electronic apparatus that outputs contents automatically based on a user behavior and a controlling method thereof; paragraphs [0252]-[0254], FIG. 10 shows an example processor of an electronic apparatus that updates and uses an AI learning model. The processor 1100 may correspond to the processor 140 of the electronic apparatus 100 in FIGS. 1 and 2; processor 1100 includes  learning part 1110 and an acquiring part 1120 of an AI learning mode; FIG. 11A shows an example learning part and an example acquiring part; FIG. 11B is a diagram illustrating an example electronic apparatus and an example external server cooperating with each other to learn and identify data) receiving a second learning model from a first server device (Paragraph [0298], the providing part 1120-4 of the electronic apparatus A may receive the AI learning model which is generated by the server S; paragraph [0268], The model learning part 1110-4 may include various processing circuitry and/or executable program elements and train a criterion as to how to recognize objects included in a plurality of image frames forming an image using learning data. For instance, the model learning part 1110-4 may train an AI learning model through supervised learning using at least some of the learning data as a criterion among learning data).
Park and YOO are analogous art because both pertain to utilize the method for processing the context information to identify the item. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of YOO, and applying the model learning taught by YOO to receive the learning mode from the sever and train the learning model using the learning data, then apply the learning model to the input context information in order to provide the result for identifying and displaying an icon related to an application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of YOO to obtain the invention as specified in claim.

Regarding claim 12, the combination of Park in view of Miloseski in view of YOO discloses everything claimed as applied above (see claim 4), and Park further disclose wherein the generating and storing of the context information comprises storing at least one of the environmental information or the usage information in association with geographic information or time information (FIG. 6; Col 11, lines 9-30, the access history 610 may similarly track the accesses to content items on the device 100. As one example, the access history may be based at least in part on a load file of the device 100 or the results of another suitable tracking module. Further, the access history 610 may include an indication of a context at the time of each access to an application or a content item. For example, the context monitoring module 602 may record context information that is applicable at the time of each access to each item on the device 100. As one example, if the access history 610 shows that a user accesses a particular shopping application when the context information shows that the device 100 is located at a shopping mall, then this information can be applied by a management module of the device 100 when determining which icons to move into the device-managed icon area when the current context shows that the device is again located at a shopping mall).         

	Regarding claim 18, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 17).
However, Park does not specifically disclose wherein the processor is further configured to: 
receive a second learning model from a first server device via the network; and 
train the second learning model using stored context information as training data to generate the first learning model.
In the similar field of endeavor, Miloseski discloses wherein the processor is further configured to: 
train the second learning model (FIG. 2B; paragraph [0065], one or more machine learning models) using stored context information as training data (paragraph [0065], the action model generator 302 receives a training dataset including classified, labeled features suitable for training a machine learning model. The training dataset may correspond to a particular demographic group to which the user of the mobile computing device 115 belongs. The training dataset includes context signals as features and an actionable item as the label. The action model generator 302 generates one or more action models based on the training dataset; paragraph [0060], the action library curator 204 classifies a category of the actionable item. For example, the action library curator 204 identifies actionable items for one or more social networking applications and groups the identified actionable items under a ‘social’ category. In some embodiments, the action library curator 204 parses the archive data 222 in the data storage 222, identifies the one or more applications and parameters associated with the interaction data, and builds the action library 224 based on the interaction data in the archive data 222 as described above) to generate the first learning model (Paragraph [0065], the action model generator 302 may use one or more machine learning models to create and train the one or more action models on the training data) .
Park and Miloseski are analogous art because both pertain to utilize the method for processing the context information to identify the accessible item. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of Miloseski, and applying the action recommender taught by Miloseski to have a machine learning model in the context monitoring module and train the learning model using the training dataset, then apply the learning model to the input context information in order to provide the result for identifying and displaying an icon related to an application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of Miloseski to obtain the invention as specified in claim.
However, the combination of Park in view of Miloseski does not specifically disclose receive a second learning model from a first server device via the network.
In the similar field of endeavor, YOO discloses (Paragraph [0002], the disclosure relates to an electronic apparatus and a controlling method thereof and for example, to an electronic apparatus that outputs contents automatically based on a user behavior and a controlling method thereof; paragraphs [0252]-[0254], FIG. 10 shows an example processor of an electronic apparatus that updates and uses an AI learning model. The processor 1100 may correspond to the processor 140 of the electronic apparatus 100 in FIGS. 1 and 2; processor 1100 includes  learning part 1110 and an acquiring part 1120 of an AI learning mode; FIG. 11A shows an example learning part and an example acquiring part; FIG. 11B is a diagram illustrating an example electronic apparatus and an example external server cooperating with each other to learn and identify data) receive a second learning model from a first server device via the network (Paragraph [0298], the providing part 1120-4 of the electronic apparatus A may receive the AI learning model which is generated by the server S; paragraph [0268], The model learning part 1110-4 may include various processing circuitry and/or executable program elements and train a criterion as to how to recognize objects included in a plurality of image frames forming an image using learning data. For instance, the model learning part 1110-4 may train an AI learning model through supervised learning using at least some of the learning data as a criterion among learning data).
Park and YOO are analogous art because both pertain to utilize the method for processing the context information to identify the item. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of YOO, and applying the model learning taught by YOO to receive the learning mode from the sever and train the learning model using the learning data, then apply the learning model to the input context information in order to provide the result for identifying and displaying an icon related to an application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of YOO to obtain the invention as specified in claim.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (U.S. Patent No. 9, 658, 738 B1) in view of Miloseski et al (U.S. Patent Application Publication 2019/0014205 A1) in view of De Almeida Forjaz de Lacerda et al (U.S. Patent Application Publication 2019/0373058 A1).

	Regarding claim 10, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 1).
However, Park does not specifically disclose further comprising: 
determining that the electronic device is connected to another device; 
receiving the user input through a network connected to the another device; and  Attorney Docket No. 3130-3172 53 
displaying the first shortcut or displaying the second shortcut associated with a type of the another device, on a display of the another device.
In the similar field of endeavor, De Almeida Forjaz de Lacerda discloses (Abstract, one embodiment provides for an electronic device … The memory can be configured to store a set of synchronization data associated with interaction between the electronic device and one or more applications and instructions which, when executed by the one or more processors, configure the one or more processors to retrieve a set of synchronization data to be transmitted from the electronic device to select a transport channel from one of a peer-to-peer channel or a network-based channel and transmit the set of synchronization data from the electronic device to one or more remote devices via the selected transport channel) further comprising: 
determining that the electronic device is connected to another device (Paragraph [0044], FIG. 4 is a schematic illustration of an overview of a network environment 400 … the network environment 400 can include one or more electronic devices such as a mobile phone 402E, wearable device 402F; paragraph [0053], the wearable device 402F (e.g., electronic watch device or another wearable electronic accessory) can synchronize data over a peer-to-peer channel 354 with another device (e.g., a mobile phone device 402E); paragraph [0054], FIG. 5 shows a discovery process 500 used to discover and connect electronic devices. Thus, a mobile phone 402E is connected to wearable device 402F); 
receiving the user input through a network connected to the another device (FIG. 8A; paragraph [0089], event data 810 can be gathered from multiple devices for a user and combined into aggregated user data. Event data 810 can be gathered from a variety of user devices, including wearable electronic devices, mobile devices such as smartphones and tablet computing devices, laptop computing devices, and desktop computing devices. Event data 810 includes but is not limited to user action data 812, context data 814, and device status data 816; paragraph [0093], device activity 800 can be gathered from an active device and synchronized among other active devices as the user transitions from device to device. Thus, mobile devices receives the user active data from the wearable device); and  Attorney Docket No. 3130-3172 53 
displaying the first shortcut or displaying the second shortcut associated with a type of the another device, on a display of the another device (Paragraphs [0094]-[0096], FIG. 8B shows communication channels can be used to facilitate the transfer of rich data between a mobile phone 402E and a wearable device 402F … the wearable device 402F can perform peer-to-peer syncing with peer devices 836 using the mobile phone 402E as a proxy … a smartphone application 
834 can use an API available on the mobile phone 402E to provide shortcut data to the wearable device 402F over the peer-to-peer communication channel 354 
between the wearable device 402F and the mobile phone 402E … For example, a shortcut can be displayed via the watch face 832 to take a user directly to a news feed of a social media application or to a specific story of a news application).
Park and De Almeida Forjaz de Lacerda are analogous art because both pertain to utilize the method for processing the context information. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of De Almeida Forjaz de Lacerda, and applying the device activity synchronization taught by De Almeida Forjaz de Lacerda to have the capability for determining the connection with another device and provide the shortcut data to another device corresponding to the received user active data, as it could be used to display the shortcut on the another device and take a user directly to a specific application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of De Almeida Forjaz de Lacerda to obtain the invention as specified in claim.

	Regarding claim 23, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 17).
However, Park does not specifically disclose wherein the processor is further configured to: 
receive additional context information via the network, wherein the additional context information includes at least one of environment information of another device or usage information of the another device.
	In the similar field of endeavor, De Almeida Forjaz de Lacerda discloses (Abstract, one embodiment provides for an electronic device … The memory can be configured to store a set of synchronization data associated with interaction between the electronic device and one or more applications and instructions which, when executed by the one or more processors, configure the one or more processors to retrieve a set of synchronization data to be transmitted from the electronic device to select a transport channel from one of a peer-to-peer channel or a network-based channel and transmit the set of synchronization data from the electronic device to one or more remote devices via the selected transport channel) wherein the processor is further configured to: 
receive additional context information (FIG. 8A; paragraph [0089], event data 810 can be gathered from multiple devices for a user and combined into aggregated user data. Event data 810 can be gathered from a variety of user devices, including wearable electronic devices, mobile devices such as smartphones and tablet computing devices, laptop computing devices, and desktop computing devices. Event data 810 includes but is not limited to user action data 812, context data 814, and device status data 816; paragraph [0093], device activity 800 can be gathered from an active device and synchronized among other active devices as the user transitions from device to device. Thus, mobile devices receives the user active data from the wearable device) via the network (Paragraph [0044], FIG. 4 is a schematic illustration of an overview of a network environment 400 … the network environment 400 can include one or more electronic devices such as a mobile phone 402E, wearable device 402F; paragraph [0053], the wearable device 402F (e.g., electronic watch device or another wearable electronic accessory) can synchronize data over a peer-to-peer channel 354 with another device (e.g., a mobile phone device 402E); paragraph [0054], FIG. 5 shows a discovery process 500 used to discover and connect electronic devices), wherein the additional context information includes at least one of environment information of another device or usage information of the another device (Paragraph [0090], User action data 812 includes, for example, device motion data, in app actions, and app in focus data. Motion data can include raw accelerometer data for the device as well as processed accelerometer data that indicates information such as a number of steps taken by a user, distance traveled, exercise data, flights of stairs taken, standing versus sitting metrics, and the like. In app actions include activity performed within an application, such as purchases made in an online app store or media store, in-app purchases made within an application, websites visited by a web browser, photographs taken by a camera application, and other user actions within a given application. App in focus data includes information about which applications are active and the duration which the user makes use of those applications).
	Park and De Almeida Forjaz de Lacerda are analogous art because both pertain to utilize the method for processing the context information. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of De Almeida Forjaz de Lacerda, and applying the device activity synchronization taught by De Almeida Forjaz de Lacerda to have the capability for determining the connection with another device and provide the shortcut data to another device corresponding to the received user active data, as it could be used to display the shortcut on the another device and take a user directly to a specific application. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of De Almeida Forjaz de Lacerda to obtain the invention as specified in claim.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (U.S. Patent No. 9, 658, 738 B1) in view of Miloseski et al (U.S. Patent Application Publication 2019/0014205 A1) in view of Mierau et al (U.S. Patent No. 9, 448, 692B1).
	
	Regarding claim 13, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 1).
However, Park does not specifically disclose wherein the displaying of the first shortcut and the second shortcut comprises displaying, on the display, an arrangement of a plurality of first shortcuts and a plurality of second shortcuts to be disposed in respectively different curves.
	In the similar field of endeavor, Mierau discloses (Abstract, a system and a method are disclosed for displaying menu options. A menu icon is displayed on a touch-sensitive screen. In some embodiments, the menu icon is displayed with a feed from a social networking system. In response to detecting a contact with the menu icon, an animation of a plurality of sub-menu icons emanating from the menu icon is displayed. The sub-menu icons move along different predefined paths to different predefined positions. Each sub-menu icon is associated with an interface to post content to a social networking system) wherein the displaying of the first shortcut and the second shortcut (FIGS. 3C, 3D, and 3E together illustrate an example animation of sub-menu icons 308 emanating outward from the menu icon 302) comprises displaying, on the display, an arrangement of a plurality of first shortcuts and a plurality of second shortcuts to be disposed in respectively different curves (Col 6, lines 24-46, each of the FIGS. 3C, 3D, and 3E show the different sub-menu icons 308 at different positions while moving towards their predefined destination positions. In particular, FIG. 3C shows the positions of the sub-menu icons 308 at a time t1. FIG. 3D shows the positions of the sub-menu icons 308 at a time t2 following t1. FIG. 3E shows the positions of the sub-menu icons 308 at a time t3 following t2 … while the sub-menu icons are displayed at their predefined destination positions, the sub-menu icons collectively form a curve around the menu icon).
	Park and Mierau are analogous art because both pertain to utilize the method for displaying the icons on the display. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of Mierau, and applying the animation of the menu icon taught by Mierau to display icons at their predefined destination position in respectively different curves corresponding to each particular time. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of Mierau to obtain the invention as specified in claim.

	Regarding claim 21, the combination of Park in view of Miloseski discloses everything claimed as applied above (see claim 17).
However, Park does not specifically disclose wherein the processor is further configured to: 
cause the display to display an arrangement of a plurality of first shortcuts and a plurality of second shortcuts to be disposed in respectively different curves.
	In the similar field of endeavor, Mierau discloses (Abstract, a system and a method are disclosed for displaying menu options. A menu icon is displayed on a touch-sensitive screen. In some embodiments, the menu icon is displayed with a feed from a social networking system. In response to detecting a contact with the menu icon, an animation of a plurality of sub-menu icons emanating from the menu icon is displayed. The sub-menu icons move along different predefined paths to different predefined positions. Each sub-menu icon is associated with an interface to post content to a social networking system) wherein the processor (FIG. 1 shows computing device 100, processing units 102) is further configured to: 
cause the display to display an arrangement of a plurality of first shortcuts and a plurality of second shortcuts to be disposed in respectively different curves (Col 6, lines 24-46, FIGS. 3C, 3D, and 3E together illustrate an example animation of sub-menu icons 308 emanating outward from the menu icon 302; each of the FIGS. 3C, 3D, and 3E show the different sub-menu icons 308 at different positions while moving towards their predefined destination positions. In particular, FIG. 3C shows the positions of the sub-menu icons 308 at a time t1. FIG. 3D shows the positions of the sub-menu icons 308 at a time t2 following t1. FIG. 3E shows the positions of the sub-menu icons 308 at a time t3 following t2 … while the sub-menu icons are displayed at their predefined destination positions, the sub-menu icons collectively form a curve around the menu icon).
	Park and Mierau are analogous art because both pertain to utilize the method for displaying the icons on the display. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the representation management on an electronic device taught by Park incorporate the teachings of Mierau, and applying the animation of the menu icon taught by Mierau to display icons at their predefined destination position in respectively different curves corresponding to each particular time. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park according to the relied-upon teachings of Mierau to obtain the invention as specified in claim.

	
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claims 5-9 depend upon dependent claim 4 and recite the addition limitations to describe “the first learning model”. Examiner has not discovered any prior art which teaches those limitations, either singly or in an obvious combination.

Examiner’s Comment
Claims 19-20 (dependent upon claims 17 and 18) have not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.

	

	
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616